DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites specific types of process solution, however the claim does not further limit structural elements of the claimed gas contactor.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the sealant comprises at least one of … “.  Examiner notes claim 9 should be amended as a closed Markush grouping(MPEP 2111.03), therefore the transition term should be worded as “the sealant selected from at least one member selected from the group consisting of”.  
Claim 13 recites “wherein the mechanical removal system comprises at least one of … “.  Examiner notes claim 13 should be amended as a closed Markush grouping(MPEP 2111.03), therefore the transition term should be worded as “the sealant selected from at least one member selected from the group consisting of”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5,10,11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(9-89472).
	Japanese reference in figure 1 teaches a dual cell cross flow gas contactor comprising an induced fan(3) within a fan cowling, the induced fan coupled to a structural housing(1), one or more sections of drift eliminator material(9) coupled to the structural housing, one or more sections of packing material(filler blocks 2a, 2b, 2c, 2d) coupled to the structural housing, the one or more sections of packing material  configured to be wetted by a process solution(liquid from distribution tank 4) , an open plenum section(section between eliminator 9 and fan 3 in figure 1) coupled to the structural housing , the open plenum section defined between a first section and a second section of the one or more sections of packing material and the fan cowling, and a basin(unnumbered in figure 1) fluidly coupled to the one or more sections of packing material, the basin configured to collect the process solution from the one or more sections of packing.  Examiner notes the limitations “for capturing atmospheric CO2” are not given patentable weight, wherein the claim is directed to structure of the “gas contactor” .  Examiner also notes the limitations “configured to be wetted by a process solution having a CO2 -absorbing capacity” is also not given patentable weight, wherein the packing material is capable of being wetted by any liquid, including a process solution having a C02- absorbing capacity.
	Japanese reference further teaches wherein the one ore more sections of drift eliminator material is positioned below the fan cowling and downwind of the one or more sections of packing material.  Japanese reference further teaches wherein the one or more sections of drift eliminator material is positioned adjacent to and downwind of the packing material.  Japanese reference further teaches wherein the drift eliminator material is coupled to the packing material.  Japanese reference further teaches a top basin and nozzle system(liquid distributor 6a, 6b) coupled to a set of distribution pipes, the top basin and nozzle system operable to distribute the process solution to the one or more sections of packing material.  
	Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(9-89472).
	Japanese reference teaches a system including one or more liquid gas contactor systems (figure 1) each comprising at least one induced fan(3) within a respective fan cowling, the at least one induced fan coupled to at least one structural housing(1), at least one drift eliminator material(eliminator 9) coupled to the at least one structural housing, at least one packing material coupled to the at least one structural housing, the at least one packing material configured to be wetted by a liquid, at least one basin(unnumbered in figure 1 configured to collect the liquid from the at least one packing material, and a flow control system(shown in figure 9) communicably coupled to the one or more liquid-gas contactor systems, the flow control system comprising one or more flow pumps(located external to basin), one or more flow pipes(piping from basin to liquid supply pipe(5), and one or more valves(13).  Examiner notes the limitations “for capturing atmospheric CO2” are not given patentable weight, wherein the claim is directed to structure of the “gas contactor” .  Examiner also notes the limitations “configured to be wetted by a process solution having a CO2 -absorbing capacity” is also not given patentable weight, wherein the packing material is capable of being wetted by any solution, including a process solution having a C02- absorbing capacity.
	Japanese reference further teaches wherein the one or more liquid gas contactor systems are configured as part of a cooling water system.  Japanese reference further teaches wherein the one or more liquid gas contactor systems are operable as part of a cooling water system.   Japanese reference further teaches at least one open plenum section (section between eliminator 9 and fan 3 in figure 1) coupled to the at least one structural housing, the at least one open plenum section adjacent to the at least one packing material and the at least one fan cowling.  Japanese reference further teaches wherein a first one of the one or more liquid-gas contactor systems is fluidly coupled a second one of the one ore more liquid gas contactor systems.  
	Claims 26-31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Japanese reference(9-89472).
	Japanese reference teaches in figure 1 a dual cell cross flow gas contactor comprising a structural housing(1) comprising an air inlet(air flows f1 in figure 6), a fan cowling extending upwardly from a fan cowling inlet adjacent the structural housing to a fan cowling outlet, at least one induced fan(3) vertically positioned within the fan cowling between the cowling inlet and the fan cowling outlet and coupled to the structural housing, the least one induced fan configured to rotate about an upright fan axis to create an air flow from the air inlet and through the fan cowling outlet, a packing material(filler block 2a, 2b, 2c, 2d) positioned within the structural housing lower than the at least one induced fan and upwind of the at least one induced fan relative to a direction of the air flow, the packing material configured to be wetted, at least one drift eliminator(eliminator 9) positioned within the structural housing lower than the at least one induced fan, the at least one drift eliminator positioned downwind of the packing material and upwind of the at least one induced fan relative to the direction of the air flow, and at least one basin(unnumbered in figure 1) being positioned below the packing material to collect the liquid.  Examiner notes the limitations “for capturing atmospheric CO2” are not given patentable weight, wherein the claim is directed to structure of the “gas contactor” .  Examiner also notes the limitations “configured to be wetted by a process solution having a CO2 -absorbing capacity” is also not given patentable weight, wherein the packing material is capable of being wetted by any solution, including a process solution having a C02- absorbing capacity.
	Japanese reference further teaches wherein the at least one drift eliminator is sealed against the structural housing(noting the direct connection in figure 1 of the eliminator(9) to the structural housing (1)) such that there are substantially no air gaps between the drift eliminator and the structural housing.  Japanese reference further teaches flow control system(shown in figure 9) comprising one or more flow pumps(located external to basin), one or more flow pipes(piping from basin to liquid supply pipe(5), and one or more valves(13).  Japanese reference further teaches wherein the at least one basin comprises a top basin(liquid distribution tank 4) positioned above the packing material and lower than the at least one induced fan, the top basin comprising a plurality of nozzles(6a, 6b) disposed above the packing material and configured to distribute the process solution to the packing material.  Japanese reference further teaches wherein the at least one drift eliminator is positioned beneath the at least one induced fan.  Japanese reference further teaches wherein the at least one drift eliminator(9) is spaced apart horizontally from the upright fan axis of the at least one induced fan and has a vertical orientation.

Claims 2-5,10,11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grimble(3982914).
	Grimble in figure 1 teaches a dual cell cross flow gas contactor comprising an induced fan(13) within a fan cowling(15), the induced fan coupled to a structural housing(1), one or more sections of drift eliminator material(9) coupled to the structural housing, one or more sections of packing material(packing 7) coupled to the structural housing, the one or more sections of packing material  configured to be wetted by a process solution(liquid from distributor 17) , an open plenum section(section between eliminator 9 and fan 13 in figure 1) coupled to the structural housing , the open plenum section defined between a first section and a second section of the one or more sections of packing material and the fan cowling, and a basin(unnumbered in figure 1) fluidly coupled to the one or more sections of packing material, the basin configured to collect the process solution from the one or more sections of packing.  Examiner notes the limitations “for capturing atmospheric CO2” are not given patentable weight, wherein the claim is directed to structure of the “gas contactor” .  Examiner also notes the limitations “configured to be wetted by a process solution having a CO2 -absorbing capacity” is also not given patentable weight, wherein the packing material is capable of being wetted by any solution, including a process solution having a C02- absorbing capacity.
	Grimble further teaches wherein the one or more sections of drift eliminator material is positioned below the fan cowling and downwind of the one or more sections of packing material.  Grimble further teaches wherein the one or more sections of drift eliminator material is positioned adjacent to and downwind of the packing material.  Grimble further teaches wherein the drift eliminator material is coupled to the packing material.  Grimble further teaches a top basin and nozzle system(perforated trays 19) coupled to a set of distribution pipes(17), the top basin and nozzle system operable to distribute the rocess solution to the one or more sections of packing material.  
	
	Claims 26,27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grimble(3982914).
	Grimble teaches in figure 1 a dual cell cross flow gas contactor comprising a structural housing(1) comprising an air inlet, a fan cowling(15) extending upwardly from a fan cowling inlet adjacent the structural housing to a fan cowling outlet, at least one induced fan(13) vertically positioned within the fan cowling between the cowling inlet and the fan cowling outlet and coupled to the structural housing, the least one induced fan configured to rotate about an upright fan axis to create an air flow from the air inlet and through the fan cowling outlet, a packing material(packing 7) positioned within the structural housing lower than the at least one induced fan and upwind of the at least one induced fan relative to a direction of the air flow, the packing material configured to be wetted, at least one drift eliminator( drift eliminator 9) positioned within the structural housing lower than the at least one induced fan, the at least one drift eliminator positioned downwind of the packing material and upwind of the at least one induced fan relative to the direction of the air flow, and at least one basin(unnumbered in figure 1) being positioned below the packing material to collect the liquid.  Examiner notes the limitations “for capturing atmospheric CO2” are not given patentable weight, wherein the claim is directed to structure of the “gas contactor” .  Examiner also notes the limitations “configured to be wetted by a process solution having a CO2 -absorbing capacity” is also not given patentable weight, wherein the packing material is capable of being wetted by any solution, including a process solution having a C02- absorbing capacity.
	Grimble(3982914  further teaches wherein the at least one drift eliminator is sealed against the structural housing(noting the direct connection in figure 1 of the eliminator(9) to the structural housing (1)) such that there are substantially no air gaps between the drift eliminator and the structural housing.  Grimble(3982914) further teaches wherein the at least one basin comprises a top basin(perforated trays 19) positioned above the packing material and lower than the at least one induced fan, the top basin comprising a plurality of nozzles(tray openings forming distinct nozzles) disposed above the packing material and configured to distribute the process solution to the packing material.  Grimble(3982914) further teaches wherein the at least one drift eliminator is positioned beneath the at least one induced fan.  Grimble(3982914) further teaches wherein the at least one drift eliminator(9) is spaced apart horizontally from the upright fan axis of the at least one induced fan and has a vertical orientation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference(9-89472) taken together with Korean reference(10-2012-0003929).
	Japanese reference teaches all of the limitations of claim 6 but is silent as to wherein a sealant is coupled to at least one of the drift eliminator material or the structural housing.   Korean reference in figure 1 teaches a gas liquid contacting vessel(120), the vessel including contacting stages(12A, 12B, 12C), the stages including a demister row(24) connected to a downcomer(29), and figure 6c showing a section of the demister(40) sealed to an adjacent downcomer.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealant coupled to the drift eliminator material of Japanese reference to provide for an effective seal between the drift eliminator and the structural housing.
	Japanese reference taken together with Korean reference further teaches wherein the drift eliminator material is sealed against the structural housing using the sealant, such that there are substantially no air gaps.  Japanese reference taken together with Korean reference further teaches wherein the sealant is inert to the process solution.  Japanese reference taken together with Korean reference further teaches wherein the sealant comprises at least one of a flexible flap, a caulking, or a spray foam.  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference(9-89472) taken together with Duff(3473661).
Japanese reference teaches all of the limitations of claim 12 but is silent as to wherein the basin is fluidly coupled to a solids collection basin comprising a mechanical removal system, the solids collection basin fluidly coupled to one or more solid collection zones.  Duff teaches a liquid supply line(14) for delivering liquid with entrained sediment to a sedimentation vessel(13), the sedimentation vessel including a rotatable shaft and a scraper bar(22), and the sedimentation vessel including a conical indentation(104) for collecting sludge and pumping sludge through a sludge disposal pipe(108).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a solids collection basin(such as the conical identation of Duff) coupled to the basin located under the filler blocks of Japanese reference, wherein the solids collection basin includes a mechanical removal system(column 5 lines 35-37 of Duff) to remove solids.   
Japanese reference taken together with Duff further teaches wherein the mechanical removal system includes a high density solids pump.  Japanese reference taken together with Duff further teaches a solids transfer system(pipe 108 of Duff) fluidly coupled to the basin, the solids transfer system configured to remove solid material from the one or more solid collection zones.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keith et al (9095813) discloses a contactor structure for contacting gas with carbon dioxide with a liquid flowing along a packing material, the liquid including a process solution for absorption of carbon dioxide.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
December 2, 2022